Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 3 August 2022 have been entered. Applicant’s remarks filed 3 August 2022 are acknowledged.
Claims 2-4, 20 and 23 are cancelled. Claims 1, 5-19, 21-22 and 24-27 are pending. Claims 19, 21-22, 24 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 5-18 and 25-26 are under examination. 

Specification
The objection to the specification for not including the updated status of the related applications is withdrawn in response to Applicant’s amendment of the specification.

Claim Rejections Withdrawn
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting the comparative composition “subjected to HPLC under the same conditions”, is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lacking antecedent basis for the limitation “the wash buffer” in the claim, is withdrawn in response to Applicant’s amendment of the claim.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-14, 17-18 and 25-26 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (WO 2013/025079 A1, Int’l. Pub. Date: 21 February 2013).
Ground of Rejection
Won teaches a composition comprising an active tumor necrosis factor receptor (TNFR)-Fc fusion protein, which is prepared by a process comprising: a) loading a sample comprising a mixture of TNFR-Fc fusion proteins produced in mammalian cells to the hydrophobic interaction chromatography (HIC) column pre-equilibrated with an equilibration buffer comprising one or more salts selected from the group consisting of sodium citrate, sodium sulfate, and sodium phosphate in an amount of 10 to 14 g/L bed per volume of chromatography resin; b) washing the column with a wash buffer comprising the same salt as in the equilibration buffer to remove clipped forms of TNFR-Fc fusion protein from the mixture of TNFR-Fc fusion proteins; and c) eluting the active TNFR-Fc fusion proteins from the column with an elution buffer having salt concentration lower than the equilibration buffer (see claims). Won teaches that the method can be used to purify the highly pure active TNFRII-Fc fusion proteins (for example, etanercept) having a biological activity by removing the clipped TNFRII-Fc fusion proteins, which are hardly separated by conventional methods (para. [82]). Etanercept is a dimeric fusion protein consisting of the extracellular ligand-binding portion of the human 75 kDa (p75) tumor necrosis factor receptor (TNFR) linked to the Fc portion of human IgG1. Won teaches that the equilibration buffer (or wash buffer) and elution buffer have pH ranging from 6.5 to 7.0 (see claims). Won teaches that the equilibration buffer (or wash buffer) comprises 0.70 to 0.72 M sodium sulfate and 50 to 100 mM sodium phosphate (see claims and para. [51-54]). Won teaches that the elution buffer comprises 0.38 to 0.4 M sodium sulfate and 50 to 70 mM sodium phosphate (see claims). Won teaches that a sample comprising a mixture of TNFR-Fc fusion proteins may be a cell culture supernatant comprising the TNFR-Fc fusion proteins or partially purified cell culture supernatant (para. [60]). A cell culture supernatant does not contain host cell proteins. Won teaches that the preparation process of the active TNFR-Fc fusion protein may comprise a further step of: d) separating a fraction comprising the inactive proteins or aggregates from the column, e.g., by using size-exclusion (SE)-HPLC, and this step removes Peak 3 components (para. [78-81], and Example 3). Won showed in vitro biological activity of the fraction Peak 2, which corresponds to the active TNFR-Fc fusion protein and is separated from the clipped proteins (Peak 1) and the aggregated protein (Peak 3) (Examples 3 and 4, and FIG. 8). Won teaches that according to the conventional techniques of purifying the TNFRII-Fc dimers, two fractions, that is, a fraction including the active proteins and a fraction including all of the inactive proteins, the protein aggregates, and the clipped proteins were separated, however, there have been no reports of separating three fractions as disclosed by the inventors, that is, a fraction including a large amount of the clipped proteins, a fraction including the active proteins, and a fraction including the inactive proteins and the protein aggregates (para. [81]). Won teaches that the activity of the fraction comprising the active TNFRII-Fc fusion protein was found to be similar to that of pure active form, indicating that the method of the present invention is able to prepare the active TNFRII-Fc fusion protein with high purity, compared to the conventional techniques (para. [81]). 
While Won does not expressly teach that the composition produces a reduced level of immunogenicity in a subject, as compared to a comparative composition with an equivalent concentration of etanercept and prepared by a different process (claim 1), wherein the reduced level of immunogenicity is a reduced level of anti-drug antibodies (ADA) by 50%, 60%, 70%, 80%, 90% or more relative to the comparative composition (claim 10), these properties would reasonably be considered to be inherent since the prior art teaches the same composition as claimed in the present application. A compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Response to Applicant’s Arguments
Applicant argues that Won does not anticipate the amended claims because claim 1 now requires that the composition “omits Peak 1 components”, and that Fig. 3 of Won shows that Peaks 1 and 2 overlap. Applicant argues that while Peak 3 components are removed, there is no indication that Peak 1 components are removed; as a result, the composition of Won will contain some amount of Peak 1 components. 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Won teaches preparation of a composition comprising an active TNFR-Fc fusion protein (for example, etanercept), in which the Peak 1 components (containing clipped TNFR-Fc) are removed. Won teaches that “the method of the present invention comprises the step of b) washing the column with a wash buffer to separate and remove the clipped TNFR-Fc fusion protein fraction. … When the column is washed with the wash buffer, the clipped TNFR-Fc fusion proteins are eluted. At this time, the eluted peak is designated as Peak 1 in the present invention.” (para. [70-71]) (emphasis added) Won teaches that “when the TNFRII-Fc fusion proteins are separated by the method of the present invention, the clipped TNFRII-Fc fusion protein, the active TNFRII-Fc fusion protein, and the TNFRII-Fc fusion protein aggregates were separated as Peaks 1, 2, and 3, respectively (FIGs. 3, 6 and 7). In addition, when the protein sample was loaded on the hydrophobic interaction chromatography column in an amount of 12 g/L bed or more, the peak corresponding to the clipped proteins, not separated when loaded in an amount of 9.5 g/L bed or less, was separated from the active protein peak (FIGs. 9 and 10), and the analyte corresponding to the obtained active protein peak was found to have the activity similar to that of pure active form (FIG. 8).” (para. [81]) Applicant argues that Fig. 3 of Won shows that Peaks 1 and 2 overlap. However, after subjecting each fraction (i.e., Peak 1, 2 and 3) to hydrophobic HPLC, Won showed that in Peak 1, a fraction of Peak 1 is dominant but coexists with Peak 2; in Peak 2, it contains a single fraction of the active form; and in Peak 3, a fraction of Peak 3 is only dominant without the fraction of the active form (see Fig. 6, Example 2). Won teaches that the method can be used to purify the highly pure active TNFRII-Fc fusion proteins by removing the clipped TNFRII-Fc fusion proteins, which are hardly separated by conventional methods (para. [82]). Clearly, Won teaches separating and removing the Peal 1 components containing clipped TNFRII-Fc from the active protein preparation.
As set forth above, Won teaches the same process to prepare a composition comprising a TNFRII-Fc fusion protein (e.g., etanercept), therefore, Won anticipates the claimed composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (WO 2013/025079 A1), in view of Dore et al. (Clin. Exp. Rheumatol., 2007, Vol. 25(1): 40-46).
Applicant argues that Dore does not cure the above-noted deficiency of Won, which is failing to omit Peak 1 components; as a result, the claims are not rendered prima facie obvious by the combination of Won and Dore.  
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Applicant’s arguments regarding the deficiency in Won’s teachings have been addressed. As set forth above, Won teaches separating and removing the clipped proteins (Peak 1) and the aggregated protein (Peak 3) from the active TNFR-Fc fusion protein preparation. Won teaches that the method can be used to remove the clipped TNFRII-Fc fusion proteins, which are hardly separated by conventional methods, and purify the highly pure active TNFR-Fc fusion proteins (for example, etanercept) having a biological activity similar to that of pure active form. 
Won, however, does not teach formulating the purified active TNFR-Fc fusion protein, e.g., etanercept, at a concentration between 10 mg/mL to 100 mg/mL (claim 15) or at a concentration of 50 mg/mL (claim 16). 
Dore cures this deficiency in Won. Dore teaches that for treating patients with rheumatoid arthritis, etanercept is used as 50 mg/mL liquid formulation (see abstract).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the purified active TNFR-Fc fusion protein, e.g., etanercept, disclosed by Won as a 50 mg/mL etanercept liquid formulation. One of ordinary skill in the art would have been motivated to do so, because Won teaches preparing a composition comprising an active TNFRII-Fc fusion protein, e.g., etanercept, and Dore teaches that etanercept is used as 50 mg/mL liquid formulation in patients with rheumatoid arthritis. Therefore, the combined teachings provide a reasonable expectation of success in using the composition for treating the patients.

New Grounds of Objections/Rejections
Claim Objections
Claims 1, 10 and 14-18 are objected to because of the following informalities:
In the claim listing, claims 10 and 15-18 are indicated as “Previously Presented”, however, these claims have been amended, and the claim status should be “Currently Amended”.
Also, claims 10 and 14-18 have been amended but the claims do not include markings to show the changes that have been made relative to the immediate prior version of the claims. 
In claim 1, “when administered to in a subject” should be “when administered to a subject”.
In claims 10 and 14-17, the phrase “the anti-TNF-alpha polypeptide” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “an ENBREL™ etanercept composition with an equivalent concentration of etanercept and prepared by the different process”, and claims 14 and 17-18 recite “the ENBREL™ etanercept comparative composition with an equivalent concentration of etanercept and prepared by the different process”. The claims are indefinite because it is unclear whether the comparative composition recited in claim 1 is the same as the ENBREL™ etanercept composition recited in claims 10, 14 and 17-18.
Claims 12-13 recite “a Peak 3 amount”, and claims 14 recites “the Peak 3 amount”. These claims depend from claim 1, and claim 1 has been amended to recite “(ii) contains Peak 3 components … in an amount of about 5.5 wt. % or less”. Claims 12-14 are indefinite because it is unclear whether the Peak 3 amount refers to the amount of Peak 3 components or the amount of any Peak 3 component. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites “the composition contains a Peak 3 amount of 5.5 wt.% or less”. The same amount of Peak 3 components is recited in claim 1. Thus, claim 12 fails to further limit the subject matter of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            October 7, 2022